Citation Nr: 1435068	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1989 until March 1990, and on active duty from November 1990 until July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Winston-Salem, North Carolina RO certified the claim to the Board.  

The Veteran also claimed entitlement to service connection for a respiratory disorder.  In a May 2011 rating decision VA granted entitlement to service connection for asthma.  This is considered a full grant of the benefits sought on appeal.  As the Veteran has not appealed the rating or effective date assigned this issue is not before the Board.  

This claim was previously remanded by the Board in September 2012 to afford the Veteran a hearing.  The Veteran had previously missed a hearing that month, but as good cause was shown, the Board remanded the case to provide him another opportunity.  The Veteran then failed to report for a January 2013 hearing.  Therefore, the requirements of the remand were fulfilled and the case was properly returned to the Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's preexisting pes planus was not aggravated in service.  

2.  The preponderance of the evidence shows the Veteran's bilateral knee disability was not manifested in service, and it was not recorded until years after service.  


CONCLUSIONS OF LAW

1.  Pes planus existed prior to service and the disorder was not aggravated by the Veteran's service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).  

2.  A bilateral knee disability was neither incurred nor aggravated by the Veteran's service.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was provided notice how effective dates and ratings are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in December 2010 and an opinion was secured in May 2011.  There is no additional evidence that need be obtained.  

Merits of the Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.303.  Service Connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

The term "active military service" includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Pes planus

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  

For wartime service or peacetime service after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  Id.  

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  Id.  

The Veteran was diagnosed with second degree asymptomatic flat feet at his entrance examination in May 1989.  

In January 1990, the appellant was treated for a history of bilateral foot pain over the previous two weeks.  He was found to have pes planus.  There are no other notes of complaints or treatment for a foot disorder in service.  

Clinical evaluations at examinations conducted for separation in February 1990 and June 1991 revealed clinically normal feet.  

The Veteran was afforded a VA examination in December 2010, and he stated that "his arches fell" in 1991 or 1992.  The Veteran believed that extensive walking while carrying his machine gun led to his foot pain.  The examiner stated that the Veteran had not had any foot injuries since service.  The examiner diagnosed bilateral flatfeet among other foot disabilities and noted that the Veteran had difficulties with activities that involve prolonged standing such as cooking or walking more than 5 minutes or 50 yards.  

The examiner did not have access to the Veteran's claims folder in the initial examination, but was given it later.  In a May 2011 addendum the December 2010 examiner opined that the Veteran's preexisting pes planus was less likely than not permanently aggravated by active duty.  The examiner's rationale was that there was insufficient evidence to show such a permanent aggravation.  The Veteran was only seen once for pain of two weeks duration, there was no indication that the pain was chronic, no record of follow up treatment and no note of foot problems at separation.  

The Veteran has a record of treatment by a VA podiatrist, but this treatment was primarily for gout and osteoarthritis, not flatfeet.  

The Veteran claims that his preexisting flatfeet worsened due to his duties in service.  There is, however, no competent evidence of any worsening in service.  Indeed, the only medical opinion addressing this issue was offered in May 2011, and that examiner opined that the Veteran's service did not permanently aggravate his preexisting disability.  There is only one isolated record of foot pain in service, and all evidence indicates that it had resolved by the Veteran's subsequent service examinations.  

In light of the foregoing the Board finds that the preponderance of the evidence is against entitlement to service connection for pes planus.

In making this decision the Board acknowledges that the appellant is competent to report a history of foot pain since service, to include since his combat service.  Significantly, however, as a lay person untrained in the fields of either orthopedics or podiatry he is not competent to offer a medical opinion addressing whether his preexisting disorder increased in severity inservice.  Moreover, it is well to observe that in June 1991, long after the appellant left the theater of combat, no evidence of pes planus was shown. 

As such, the preponderance of the evidence is against the claim, and the appeal is denied.

Bilateral knee disability

There is no record of any knee injury or treatment in service.  The Veteran states that he was unable to seek treatment for any knee injuries because he was in a combat environment.  A review of the evidence shows that the appellant served in combat during Operation Desert Storm.

The Veteran was afforded a VA examination in December 2010, and he stated that he had a gradual onset of knee pain in 1990 due to wear and tear from physical training and walking while carrying his machine gun.  The examiner noted that the Veteran had no knee problems prior to service and no knee injuries since service.  The Veteran currently had knee pain which caused difficulty in the activities of daily life.  The examiner diagnosed bilateral patellofemoral syndrome of the knees.  

The examiner did not have access to the Veteran's claims folder at the initial examination, but after having been given an opportunity to review all of the evidence the December 2010 examiner opined in May 2011 that it was less likely than not that the appellant's knee disorders were related to his active duty.  His rationale was that there was no documentation of a knee injury in service.  The Board notes additionally that there is no competent evidence of a knee disability until 2009 when left knee pain was noted in February 2009 and bilateral knee pain was noted in April 2009.  

While the Veteran is competent in reporting that he had knee pain in service, there is no medical record of a disability in service, nor is there any other corroborating evidence of it.  As with pes planus, the Veteran does not have the medical training or education to tie his service to his currently diagnosed patellofemoral syndrome, and therefore his nexus statements have little probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  Here, the preponderance of the evidence is against finding the incurrence of a bilateral knee disability in service.  The only relevant medical opinions in the record decline to relate the Veteran's disabilities to his service.  Hence, the Board finds that the evidence in this case is not in equipoise

The appeal is denied.


ORDER

Entitlement to service connection for flatfeet is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


